 MASSEY-FERGUSON, INC.487Massey-Ferguson,Inc.andArthur H.Rosen. Case7-CA-10732June 12, 1974DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS JENKINSAND KENNEDYOn March 27, 1974, Administrative Law JudgeIvar H. Peterson issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order, to the extent consis-tent herewith.We agree with the Administrative Law Judge thatthe instant case is controlled by the recent decision ofthe United States Supreme Court inN.L.R.B. v. TheMagnavox Company of Tennessee,415 U.S. 322'(1974).Also pertinent to the issues herein is our laterdecision inMcDonnell Douglas Corporation,210NLRB No. 29, which issued subsequent to theAdministrative Law Judge's Decision in this case.As we pointed out inMcDonnell,the first questioniswhether the attempted distribution here is relatedtoSection 7 activity.Respondent contends thenegative,asserting that the newspaper "UnitedNationalCaucus"made no direct reference toRespondent, Respondent's employees, or the em-ployees' bargaining representative, Local 174, UnitedAutoWorkers.We do not agree. The particularedition of the newspaper which Rosen sought todistributeprimarily addresses itself to the 1973collective-bargainingagreementnegotiatedbyChrysler and the International UAW. The newspa-per criticizes the character of the negotiations andthe terms of the contract. The headlined articlepoints out,inter alia,that "UAW members through-out the union should b aware of what the Chryslercontract actually conta ns. The same basic pattern isgoing to be presented throughout the other sets ofnegotiations yet to be conducted." The newspapercontains articles analyzing various provisions of thatcontract.Another article, "Which Side Are YouOn?", analyzes the role of the leadership of the UAWlocals,as that role affects the union members'relationship to the International. We think that thesematters do concern the conditions of employment ofRespondent's employees, particularly since the Inter-national Union, United Automobile, Aerospace andAgricultural Implement Workers of America, UAW,was itself a party to the agreement, expiring October31, 1973, with Respondent which covered Respon-dent's employees.Respondent also advances various contentions thatthe Supreme Court's decision inMagnavoxdoes notwarrant a finding of a violation of Section 8(a)(1) inthis case.Without setting forth those contentions indetail,we think it clear as we said inMcDonnell,thatthe Supreme Court held that the parties to acollective-bargaining contract cannot by agreementwaive anemployee'sSection 7 right to distributeliterature to his fellow employees concerning theirSection 7 interests. In this case Rosen, an employee,sought to distribute to his fellow employees matteradverse to the Union. He was deniedpermissionto do so by Respondent because of the Union'scontractual waiver of all employee rights to distrib-ute literature in the plant.While the Union mightwaive the distribution by it of its own institutionalliterature, it cannot thus waive these Section 7 rightsof the employees.'McDonnell Douglas Corporation,supra.Finally,Respondent argues that Rosen sought todistribute the newspaper in a working area of theplant, and therefore Respondent properly denied himpermission to distribute his material.We find noevidence to support this argument. In the first place,thiswas not the reason Respondent gave to Rosenwhen it denied Rosen permission to distribute hisliterature.Rosen asked Cicero, the hourly personnelsupervisor, if he could distribute the newspaper inthe plant. Rosen did not specify the exact location ofhis intended distribution. Cicero, having glanced atthe newspaper, told Rosen no. Cicero testified thathe did so because article 17 of the bargainingagreement prohibited the distribution of this materi-al.However, what Cicero told Rosen was that Rosencould not distribute the newspaper with negotiationsgoing on.2 There was no discussion of the intendedlocation. Secondly, the timeclock area, where Rosentestified he would have distributed the newspaper, isseparated by racks from the rest of the plant floorand is 15 to 20 feet from the door exiting onto theparking lot. Respondent's Hi-Lo trucks, while ob-taining parts from the vicinity of the timeclocks,IRespondent also claims that reasonable and suitable alternative means843-844.RepublicAviationCorporation v. N.L.R.B.,324 U.S. 793.of communication are available to Rosen.Inasmuch as Rosen is an2Referring to negotiations between Respondent and oneof the UAWemployee who intended to distribute his literatureat the conclusionof hislocals representing its employees.workshift,that argument is not relevant.Peyton Packing Co.,49 NLRB 829,211NLRB No. 64 488DECISIONSOF NATIONAL LABOR RELATIONS BOARDadmittedly do not drive through thetimeclock areaitself.There is no machinery in this described area.When employees clock out, thisarea istraversed bythe employees leaving the plant.Therefore,assumingthat such was Respondent's ground for preventingRosen from distributing the newspaper, we find thatthe timeclock area is not part of the working area ofthe plant.Accordingly,we findinagreementwith theAdministrativeLaw Judge that Respondent hasviolated Section 8(a)(1) of the Act.ORDERized distribution of literature,written or printed matter ofany descriptionon Companypremises."The rules provid-ed "violationswill besufficientgrounds for disciplinaryaction or discharge depending upon the seriousness of theoffense."Finally, thecomplaint allegedthat on or aboutOctober 30,theRespondentthroughitsagent,ThomasCicero,deniedRosenthe right to distributeliteratureinvolving employee concernson his own nonworktime innonwork areas.In its answer,the Respondentdenied thecommissionof any unfair labor practices.Upon the basisof the entirerecord in the case and myobservation of thewitnessesas they testified, and consider-ationof the brief filed bythe Respondenton March 19, Imake the following:Pursuantto Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that Respondent,Massey-Ferguson,Inc.,Detroit,Michigan, its officers,agents, succes-sors, and assigns, shall take the action set forth in thesaid recommended Order.DECISIONSTATEMENT OF THE CASEIVAR H.PETERSON,AdministrativeLaw Judge:Iheardthis case in Detroit,Michigan,on February12, 1974, basedupon chargesfiled by ArthurH. Rosen, an individual, onNovember 14, alleging that the Respondent,Massey-Ferguson, Inc., herein called the Respondent,had violatedSections 8(a)(l) and 2(6) and(7) of the Actin that itmaintained and enforced,at all times since July1, 1971, atits Southfield Road plant and at other facilities and placesof business,the following rule concerning bulletin boards:ARTICLE XVII BULLETIN BOARDS17.01 Thecompany shall provide a suitable numberof bulletinboardsfor the exclusive use of the union ateach appropriate unit.The useof these bulletin boardsshall be confined to the following notices:1.recreational and social affairs of the union2.unionmeetings;3.union appointments;4.union elections,including those required in theunion constitution,and the results of such elections.There shall be no distribution or posting by employeesof pamphlets,advertising or political matters, notices,or any other kind of literature upon company property,other than as herein provided.Notice shall be postedby a committeeman only after approval of the localPersonnel and Industrial Relations Department.In addition,the Respondent,in a pamphlet entitled "Rulesof PersonalConduct,"prohibited,among other things,"unauthorized soliciting or collecting contributions for anypurpose whateveron Companypremises"and "unauthor-FINDINGS OF FACTI.THEBUSINESSOF THE RESPONDENTThe Respondent, a Maryland corporation, has at all timematerialmaintained an office and place of business at12601 Southfield Road in Detroit, where it has beenengaged in the manufacture,sale, and distribution of farmmachinery and related products.The Respondent admitsand I find that it is an employer engaged in commercewithin the meaningof the Actand the jurisdictionalrequirements of the Board.It also admits that the Union iss labor organization within the meaning of Section 2(5) of,theAct.R. J. Coghlan is personnel and industrial relations(supervisor and Thomas Cicero is an hourly personnelsupervisor.II.THE ALLEGED UNFAIR LABOR PRACTICEOn or about June 28, 1968,the Regional Director forRegion 7 certified the Union as the exclusive bargainingrepresentative within the meaning of Section 9(a) of theAct ofcertain of the Respondent's employeesat its NorthAmerican Tractor Plant,its engineering experimental shop,and its engineeringlaboratory,all located at the SouthfieldRoad Plant and, sinceJuly 1971,theRespondent hascontinued to recognize and bargain with the Union as theexclusive collective-bargaining representative of the fore-going employees.On or aboutJuly 1, 1971,the Respondentand the Union entered into a contract establishing certainwages, hours, and other terms and conditions of employ-ment for the employees of the Respondent at variouslocations,including those employed at the Southfield RoadPlant.This agreement became effectiveon July 1, 1971,and was to remain and did remain in full force and effectuntil October 31, 1973. Atall times since the latter date, theagreement has remained in effect pending the negotiationof a successor contract.At all times since July 1, 1971, the Respondent and theUnion have maintained and enforced at the SouthfieldRoad Plant and at other facilities of the Respondent anagreementwhich,among other things,contains theprovisions in article 17 set forth above,and the "Rules ofPersonalConduct,"also quoted above. On or aboutOctober 30,1973,Respondent'sAgent Cicero deniedemployee Rosen the right to distribute literature involving'employee concerns on his own nonworktime in nonworkareas.The complaint alleged that by maintaining theseprovisions and by denying Rosen the right to distribute MASSEY-FERGUSON, INC.489literature, the Respondent "unlawfully restricted the rightof certain of its employees . . . to engage in lawfulsolicitation and lawful distribution of literature on behalfof or in opposition to the Union or any other labororganizationor on behalf of or in opposition to anycandidates or issues in the Union or any other labororganization or concerning any other concerted activity forthe purpose of collective bargaining or other mutual aid orprotection." In its answer, the Respondent denied that itdenied Rosen "the right to distribute literature involvingemployee concerns, on his own nonworktime in non-workareas."Itasserts that Cicero,in conformance with theprovisions of the collective-bargaining agreement set forthabove, denied Rosen "the right to distribute literaturewhich did not refer to the Respondent Employer, itsemployees, or to the local union representing the employ-ees of the Respondent on his own non-worktime in a workarea,rather than a non-work area."Rosen, employed since November 1968, holds theclassification of line inspector.He is a memberof Local174 of the Union and is also a member of an organizationcalledUnited National Caucus, which he described as "agroup of UAW members who feel that the International isnot responsive to the needs of the membership whichwould like to restructure the UAW so that it's moredemocratic." The Caucus also publishes a newspaper. OnOctober 26, 1973, during the afternoon, Rosen went to thepersonnel office to speak to Cicero but found he was notthere.He asked a Mrs. Grant, the secretary, if she wouldfindout for him if he could distribute the Caucusnewspaper in the plant. The following Tuesday, October30, Rosen went back to personnel after working hours andspoke to Cicero. Rosen asked Cicero if he had found outwhether he could get permission to distribute the paperand, according to Rosen, Cicero "said that there was noway I could distribute it especially with negotiations goingon and I had asked him if he had had a chance to read it.He said he had only glanced at it but he felt that it was wellwritten, he said however, Mr. Coghlan had read it and thenmailed it on to Des Moines."As he wasleaving,Rosenremarked to Cicero that he had heard that the Company"was on weak ground because NLRB had made somedecisions in some cases that allowed us to distributeliterature in non-working areas at non-working times."Rosen further testified that in October 1972, he and otheremployees published a paper called the Third Ear, whichcontained his name and that of the Chairman, NormanPrzybylowicz. He passed out this publication at the plantentranceshortly after working hours.As hourly employment supervisor, Cicero recruits newemployees,handles the benefits agreements,and adminis-ters labor contracts. Cicero testified that Rosen on orabout October 30 "approached me in my office asking if hecould distribute a paper which was entitled the UnitedNationalCaucus and at that point I told him no."According to Cicero, employees are "permitted their owngeneral discussions as long as it doesn't disrupt theirwork." Cicero described the location of the timeclocks asbeing approximately in the middle of the plant. There arefour timeclocks, one on each side of a double corridor thathas an exit entrance there that goes out to the parking lot.The timeclock area also is the storage area for parts usedon the assembly line, and thus the work would includelocating and placing the parts from that area and removingthem. In addition,Hi-Lo drivers are engaged in stacking,unstacking,counting parts,locating parts,and filling outtickets.Approximately 30 to 35 drivers go off work at 3:30.Coghlan,theplantmanager, in October 1973 waspersonnel industrial relations supervisor.Coghlan relatedthat in November of 1973 he was approached by a unionchairman who asked permission to post on the bulletinboard a notice relating to the Union's community actionprogram which stated thatthe UAWwas endorsing certaincandidates and listed them.He asked for permission todistribute the literature and it was granted.Coghlan relatedthatwithin 30 days before he testified the plant hadreceived an inspection from the Michigan Department ofLaborOccupationalSafety and Health Division. Itcontained a substantial list of violations of the code.The Respondent introduced into evidence three con-tractswhich contained provisions concerning the use ofbulletin boards.The first agreement,between ChryslerCorporationand the UAW,effectiveFebruary 1971,provided that"the bulletin boards shall not be used by theUnion for disseminating progaganda of any kind whatso-ever;and among other things shall not be used by theUnion for posting or distributing pamphlets or politicalmatter of any kind whatsoever,or for advertising." Thesecond agreement,between the Budd Company and theInternationalUAW, provided: "The Company will pro-vide adequate bulletin boards for Union Notices whichhave been approved by the president of the Union and theLaborRelations Manager."The third agreement effectiveJanuary 29, 1971, between International Harvester Compa-ny and the InternationalUAW, providedas follows:Section 2The Union agrees that it will limit the use of thesebulletin boards for the following Union notices:(a)Recreational and social affairs of the Union(b) Union meetings(c)Union appointments(d) Union elections(e)Announcement of the issues over which theUnion has the right to strike under this Contracttogether with the time and place at which such strikevote will be taken.(f)Results of Union elections or strike votes(g) Reports of standing Union committees(h)Ruling or policies of the International Union(i)Any other material authorizedby the CompanyConcludiFindingsThe decision in this case is clearly covered by thedecision of the UnitedStates SupremeCourt inN.L.R.B. v.The Magnavox Company of Tennessee,415 U.S. 322 (1974).In that case, the majority of the Court found as follows:We agree that a ban on the distribution of unionliteratureor the solicitation of union support byemployees at the plant during nonworking time mayconstitute an interference with §7 rights... .It is argued that the use of the bulletin board is a fair 490DECISIONSOF NATIONALLABOR RELATIONS BOARDsubstitute.But as the Fifth Circuit said in the Mid-Statescase the bulletin board may be an adequatemedium for "preserving the status quo" and yet notgivea union's adversaries "equal access to andcommunications with their fellow employees." 403 F.2dat 705.Moreover, a limitation of the right of in-plant distribu-tion of literature to employees opposing the union doesnot give a fair balance to §7 rights, as the Board ruledin the presentcase.For employees supporting theunion have as secure §7 rights as those in opposition.The Board's position, as noted, has not always beenconsistent.But its present ruling is, we think, quiteconsistent with §7 rights of employees.It isthe Board'sfunction to strike a balance among "conflictinglegitimate interests"which will "effectuate nationallabor policy," including those who support versus thosewho oppose the union. Labor Board v. Truck DivisionUnion, 353 U.S. 87, 96. Moreover, as respects employ-ers, therights of solicitation of employees by employeesconcerning§7 rights are not absolute. As we noted inRepublic Aviation Corp. the Board may well concludethat considerations of production or discipline maymakecontrols necessary. No such evidence existed hereand thetrial examinerso found. Accordingly, this isnot the occasion to balance the availabilityof alterna-tivechannels of communicationsagainst alegitimateemployer business justification for barring or limitinginplant communications.ORDERIMassey-Ferguson, Inc., of Detroit, Michigan, its officers,agents,successors,and assigns, shall:1.Cease and desist from maintaining, giving effect to,or enforcing any rule which prohibits employees fromdistributing literature in nonworking areas on nonworkingtime on behalf of any labor organization relating to theselectionor rejection of a labor organization as theexclusive bargaining agent of the employees in a unitappropriate for collective bargaining, or other mattersrelated to the exercise of their Section 7 rights.2.Take the following affirmative action which isnecessary to effectuate the policy of the Act:(a) Post at its plant and office in Detroit, Michigan, at itsSouthfieldRoad plant and at any other facilities andplaces of businesswhere the rule pertaining to bulletinboards is posted, copies of the attached notice marked"Appendix." 2 Copies of the notice, on forms provided bythe Regional Director for Region 7, after being duly signedby an authorized representative of the Respondent, shallbe posted by the Respondent immediately upon receiptthereof and be maintained by it for 60 consecutive daysthereafter in conspicuousplaces, including all places wherenotices to employees are customarily posted. Reasonablesteps shall be taken by the Respondent to insure that saidnotices are not altered, defaced or covered by any othermaterial.(b) Notify the Regional Director for Region 7, in writing,within 20 days from the date of receipt of this Decision,what steps the Respondent has taken to comply herewith.Accordingly, I find that the Respondent, by maintainingand enforcing the rules relatingto distribution of literatureand by denying Rosen the right to distribute literature,violated Section 8(a)(1) of the Act.III.THE REMEDYHaving found that the Respondent has engaged in anunfair labor practice violative of Section 8(axl) of the Act,Ishall recommend that it cease and desist therefrom andthat it take certain affirmative action designed to effectuatethe policiesof the Act.CONCLUSIONS OF LAW1.Respondent is an employer within the meaning ofSection 2(2) of theAct and is engaged in commerce withinthe meaning of Section 2(6) and(7) of the Act.2.TheUnion is a labor organizationwithin themeaning of Section2(5) of the Act.3.By maintaining and enforcing the rule whichprohibits employees from distributing literature on non-working time in nonwork areas,Respondent has violatedSection 8(ax 1) of the Act.4.The aforesaid unfair labor practice is an unfair laborpractice affecting commerce within the meaning of Section2(6) and(7) of the Act.On the foregoing findings of fact,conclusions of law,and the entire record,and pursuant to Section 10(c) of theAct, I herebyissue the following recommended:IIn the event no exceptions are filed as provided by Section 102.46 oftheRules and Regulations of the National Labor Relations Board, thefindings, conclusions,and recommended Order herein shall, as provided inSection 102.48 of the Rules and Regulations,be adopted by the Board andbecome its findings,conclusions,and Order,and all objections thereto shallbe deemed waived for all purposes.2 In the event that the Board's Order is enforced by a Judgment of theUnitedStates Court of Appeals,the words in the notice reading"Posted byOrder of the National Labor Relations Board"shall be changed to read"Posted Pursuant to a Judgment of the United StatesCourt ofAppealsEnforcing an Order of the National Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT maintain, give effect to, or enforce anyrule which prohibits our employees from distributingliterature in nonworking areas on nonworking time onbehalf of any labor organization relating to theselection or rejection of a labor organization as theexclusive bargaining agent of the employees in a unitappropriate for collective bargaining, or pertaining toother matters related to the exercise by employees ofthe rights guaranteed to them by the National LaborRelations Act, as amended, to form, join, or assist labororganizations, to bargain collectively through repre-sentatives of their own choosing, to engage in otherconcerted activities for the purpose of collectivebargaining or other mutual aid and protection, or to MASSEY-FERGUSON, INC.491refrain from any or all of such activities,except to theThis is an official notice and must not be defaced byextent that such right may be affected by an agreementanyone.requiringmembership in a labor organization as aThis notice must remain posted for 60 consecutive dayscondition of employment as authorized in Sectionfrom the date of posting and must not be altered, defaced,8(a)(3) of the Act.or covered by any other material.Any questions concerning this notice or compliance withMASSEY-FERGUSON,INC.itsprovisionsmay be directed to the Board'sOffice, 500(Employer)Book Building,1249Washington Boulevard,Detroit,Michigan 48226,Telephone, 313-226-3210.DatedBy(Representative)(Title)